        Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21     Page 1 of 16




                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                             )
 LG ELECTRONICS USA, INC. and LG                             )
 ELECTRONICS, INC.,                                          )
                                                             )
                 Plaintiffs,                                 )
                                                             )
                 v.                                          )
                                                             )       Court No. 21-00520
 UNITED STATES, THE UNITED STATES                            )
 INTERNATIONAL TRADE COMMISSION and                          )
 SECRETARY LISA R. BARTON IN THEIR                           )
 PROFESSIONAL CAPACITY AS THE                                )
 SECRETARY OF THE UNITED STATES                              )
 INTERNATIONAL TRADE COMMISSION                              )
                                                             )
                 Defendants.
                                                             )


                                         COMPLAINT

       Plaintiffs LG Electronics USA, Inc. (“LGEUS”) and LG Electronics, Inc. (“LGE”), by

and through its counsel states the following claims against Defendants United States, the

International Trade Commission (the “Commission”), and Lisa R. Barton in her professional

capacity as the Secretary of the Commission.

                                      INTRODUCTION

       1.      This appeal challenges the Commission’s failure to fully grant the application for

access to proprietary information under administrative protective order (“APO”) filed by Curtis,

Mallet-Prevost, Colt & Mosle, LLP (“Curtis”) on behalf of LGE and LGEUS in contravention of

the express terms of the statute, the Commission regulations, and Commission past practice.

       2.      Plaintiffs have duly filed an APO application to participate in the Commission’s

safeguard extension proceeding regarding Crystalline Silicon Photovoltaic Cells, Whether or Not

Partially or Fully Assembled (Inv. No. TA-201-075 (Extension)). The failure to fully grant this
         Case 1:21-cv-00520-MAB Document 2                Filed 09/16/21   Page 2 of 16




APO application is preventing LGE and LGEUS’s chosen counsel from participating in the

aforementioned proceedings and are thus impinging Plaintiffs’ rights as interested parties.

       3.      The Commission has provided no legitimate justification for why it has failed to

fully grant the APO application that gives rise to this appeal.

       4.      This appeal seeks to compel the Commission to fully grant the APO application

submitted by Plaintiffs’ counsel, Curtis.

                                  PARTIES TO THE ACTION

       5.      Plaintiff LG Electronics, Inc. (“LGE”) is a Korean producer-exporter of the

merchandise subject to the underlying administrative proceeding. As such, LGE is a bona fide

“interested party” as identified by the Commission’s regulation, 19 C.F.R. §206.17(a)(3)(iii)(A).

       6.      Plaintiff LGEUS is both a U.S. importer of the merchandise subject to the

underlying administrative proceeding and a U.S. producer of a “like or directly competitive

article.” As such, LGEUS is a bona fide “interested party” as identified by the Commission’s

regulation, 19 C.F.R. §206.17(a)(3)(iii)(A), (C).

       7.      Both LGE and LGEUS have retained Curtis to represent their interests in the in

the Commission’s safeguard extension proceeding regarding Crystalline Silicon Photovoltaic

Cells, Whether or Not Partially or Fully Assembled (Inv. No. TA-201-075 (Extension)).

       8.      Defendant United States, through the International Trade Commission,

administers various aspects of the United States’ trade remedy laws.

       9.      Defendant the International Trade Commission, is an independent Commission

with statutory authority to conduct various trade-related investigations and to perform certain

analytical functions with respect to trade. In addition, the Commission enforces rules governing




                                                -2-
         Case 1:21-cv-00520-MAB Document 2                 Filed 09/16/21      Page 3 of 16




the conduct of its proceedings including controls over access to proprietary information in its

proceedings.

       10.     Secretary Lisa R. Barton is the Secretary of the Commission. The Office of the

Secretary of the Commission is charged with, inter alia, reviewing applications for access to

proprietary information under the APO and maintaining the list of individuals granted access to

proprietary information in the Commission’s proceedings.

                                          JURISDICTION

       11.     This Court has jurisdiction pursuant to 28 U.S.C. § 1581(i) pursuant to which the

Court of International Trade has “exclusive jurisdiction of any civil action commenced against

the United States, its agencies, or its officers, that arises out of any law of the United States

providing for— . . . administration and enforcement with respect to . . . matters” concerning

those laws of the United States providing for “tariffs, duties, fees . . . on the importation of

merchandise for reasons other than raising of revenue.”

       12.     Further, the Court has jurisdiction over the full compass of the claims embodied

in this complaint by virtue of 28 U.S.C. §1585 which states that “{t}he Court of International

Trade shall possess all the powers in law and equity of, or as conferred by statute upon, a district

court of the United States.” 28 U.S.C. §1585. In addition, 28 U.S.C. §1361 states that “district

courts shall have original jurisdiction of any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” 28 U.S.C. §1361. These provisions grant the Court jurisdiction over all elements of

this claim. See Diamond Sawblades Mfrs. Coal v. United States, 33 C.I.T. 1422, 1429-30, 650 F.

Supp. 2d 1331, 1338-39 (2009) (finding jurisdiction over a mandamus proper in the Court of

International Trade on the basis of the same statutory provisions).




                                                 -3-
          Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21     Page 4 of 16




                                            STANDING

       13.     LGE is a Korean producer-exporter of the merchandise subject to the underlying

administrative proceeding and thus an interested party under the Commission’s regulations. 19

C.F.R. §206.17(a)(3)(iii)(A). LGEUS is a U.S. producer and a U.S. importer of the merchandise

subject to the underlying administrative proceeding and thus an interested party under the

Commission’s regulations. 19 C.F.R. §206.17(a)(3)(iii)(A), (C). As a result, both entities are

entitled to participate in the underlying administrative proceeding.

       14.     Pursuant to Plaintiffs’ status as “interested parties” under 19 C.F.R.

§206.17(a)(3)(iii), Curtis, acting on Plaintiffs’ behalf, is an “authorized applicants” under 19

C.F.R. §206.17(a)(1)(A) which states that “{a}n attorney for an interested party which is a party

to the investigation” is eligible to file an application for access to proprietary information under

an APO.

       15.     On August 12, 2021, Curtis filed a timely Entry of Appearance and application

for access to proprietary information under an APO on behalf of LGE and LGEUS consistent

with the Commission’s regulations. 19 C.F.R. §201.11 (establishing the deadline for filing an

entry of appearance); 19 C.F.R. §206.17 (describing procedures for requesting access to

proprietary information under an APO).

       16.     On August 19, 2021, Secretary Barton on behalf of the Commission sent a letter

to Curtis detailing certain concerns with “the propriety of granting your request for access to

APO information.”

       17.     Consistent with the request in that letter, on August 26, 2021, Curtis responded

addressing the Commission’s concerns but to the best of knowledge the Commission has yet to

make a decision regarding the pending application.




                                                -4-
         Case 1:21-cv-00520-MAB Document 2                Filed 09/16/21     Page 5 of 16




       18.     On September 13, 2021, the Commission issued a letter granting conditional

access to certain members of Curtis but failing to act on the entirety of the pending APO

application.

       19.     As a result, LGE and LGEUS, both interested parties within the meaning of the

statute with a right to participate in the proceeding, have been deprived of the service of their

chosen counsel Curtis to the detriment of their representation in the underlying administrative

proceeding.

       20.     LGE and LGEUS will continue to be harmed as long as the Commission

continues to fail to act within the required time frame. The timeline for the specific proceeding

as issue is very compressed with important initial filings due to the Commission on September

16, 2021. If Curtis is not granted access to proprietary information under the APO the firm will

be prevented from providing effective representation to LGE and LGEUS. In fact, numerous

questionnaire response containing proprietary information have already been filed and, under the

rules, should have been served on other individuals admitted to the APO further prejudicing LGE

and LGEUS’s right to participate in the administrative proceeding.

                               TIMELINESS OF THE ACTION

       21.     Pursuant to 28 U.S.C. § 2636(i), a civil action brought under 28 U.S.C. §1581(i)

must be commenced within two years after the cause of action first accrues.


       22.     A claim first accrues at the earliest time that a suit could have been brought. See,

e.g., Celta Agencies, Inc. v. United States, 865 F. Supp. 2d 1348, 1356 (Ct. Int'l Trade 2012),

Barden Corp. v. United States, 864 F. Supp. 2d 1370, 1376 (Ct. Int'l Trade 2012). In this case,

the earliest time that this suit could have been brought was when the Commission exceeded its

regulatory and practice-based deadline for issuing its APO application determination.



                                                -5-
         Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21      Page 6 of 16




       23.     A claim under 28 U.S.C. §1581(i) must be commenced by the concurrent filing of

a summons and complaint. USCIT Rule 3(a)(3). This complaint and summons were filed on

September 16, 2021.

                                  FACTUAL BACKGROUND

       24.     A proper understanding of the relevant factual background requires an

understanding of four separate legal proceedings: (1) the Commission’s original safeguard

investigation; (2) the World Trade Organization (“WTO” ) proceeding challenging that original

determination; (3) the Commission’s safeguard monitoring proceeding; and (4) the

Commission’s safeguard extension proceeding.

       25.     It is also important to understand the Commission’s history and practice of

granting APO applications to Curtis in these and other proceedings.

       The Commission’s Original Safeguard Investigation

       26.     On April 26, 2017, Suniva, Inc. filed a petition for global safeguard relief from

imports of crystalline silicon-photovoltaic cells and modules. Crystalline Silicon Photovoltaic

Cells (Whether or not Partially or Fully Assembled into Other Products), Inv. No. TA-201-075

at 6, USITC Pub. 4739 (November 2017) (“USITC Pub. 4739”).

       27.     On May 25, 2017, Curtis filed an entry of appearance and request for access to

proprietary information under the APO on behalf of various entities in Korea including LG

Electronics.

       28.     On June 1, 2017, the Commission published in the Federal Register its notice

instituting its safeguard investigation concerning imports or crystalline silicon photovoltaic cells

(whether or not partially or fully assembled into other products) (“CSPV”). See Crystalline

Silicon Photovoltaic Cells’ (Whether or Not Partially or Fully Assembled Into Other Products);




                                                -6-
         Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21     Page 7 of 16




Institution and Scheduling of Safeguard Investigation and Determination That the Investigation

Is Extraordinarily Complicated, 82 Fed. Reg. 25,331 (June 1, 2017).

       29.     On June 23, 2017, the Commission published its “APO Service List” in the

docket of the safeguard proceeding identifying those law firms (and individual attorneys) for

whom the Commission granted APO access. Curtis was included in the APO Service List as

counsel for LGE and certain other parties.

       30.     Given its decision to grant Curtis APO access, Curtis had access to all

confidential business proprietary information submitted to and generated by the Commission

during the original safeguard investigation.

       31.     Curtis fully represented the interests of Plaintiffs LGE and LGEUS during the

Commission’s original safeguard investigation through the submission of briefs and participation

in the Commission’s hearings.

       32.     On September 22, 2017 the Commission voted unanimously that imports were a

significant cause of serious injury from certain countries.

       33.     As a result of its affirmative conclusion of injury from imports, the Commission

proceeded to its remedy phase; a phase during which the Commission sought and obtained

briefing from parties and held a hearing. Curtis likewise fully represented the interests of

Plaintiffs LGE and LGEUS during the Commission’s remedy phase. See, e.g., USITC Pub.

4739 at I-10 note 48 (noting LGE’s comments on draft questionnaires)

       34.     On November 13, 2017, the Commission submitted its Safeguard Report to

President in which the Commission explained its injury from imports conclusion and made

remedy recommendations. Proc. No. 9693, 83 Fed. Reg. 3,541 (Jan. 25, 2018).




                                                -7-
        Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21     Page 8 of 16




       35.     On November 15, 2017, the Commission issued a specific letter to all counsel

demanding that counsel destroy all confidential business proprietary information obtained during

the Commission’s safeguard proceeding with 14 days of the letter.

       36.     Subsequently, on December 5, 2017, Curtis dutifully filed its Certification to the

Commission certifying that all confidential proprietary material receive under the APO had been

destroyed before the conclusion of the Commission’s proceedings.

       37.     On January 23, 2018, Presidential Proclamation 9693 was published in the

Federal Register imposing safeguard measures on CSPV imports from certain countries. Proc.

No. 9693, 83 Fed. Reg. 3,541 (Jan. 25, 2018).

China’s WTO Challenge to the Original Determination

       38.     On August 14, 2018 the Government of China (“China”) submitted its Request

for Consultations to the WTO pursuant to the Dispute Settlement Understanding concerning the

United States imposition of safeguard measures on imports of CSPV products. See Exhibit 1.

       39.     On July 11, 2019 China submitted its request for a WTO Panel identifying

broadly China’s claims that the United States imposition of safeguard measures was inconsistent

with the United States obligations under the WTO Safeguards Agreement. Id.

       40.     The WTO panel proceeding lasted from July 2019 until September 2, 2021 when

the WTO Panel published its decision. United States - Safeguard Measure on Imports of

Crystalline Silicon Photovoltaic Products - Report of the Panel, WTO Doc. WT/DS562/R

(circulated Sept. 2, 2021) During the proceeding, Curtis assisted China prepare and present its

arguments case to the WTO Panel. Although China’s submissions to the WTO Panel were not

public pursuant to WTO rules that treat such proceedings as confidential unless opened by




                                                -8-
            Case 1:21-cv-00520-MAB Document 2                      Filed 09/16/21   Page 9 of 16




mutual agreement of the parties, none of China’s submissions to the WTO contained any

confidential business proprietary information or data. Porter Aff. at ¶¶ 21-22.1

          41.      Curtis was retained by China only to provide assistance with the Panel

proceeding. Curtis did not represent the Government of China or Chinese private parties in the

original U.S. law safeguard proceeding. Porter Aff. at ¶ 23. The Panel proceeding formally

concluded on September 2, 2021 with the publication of the Panel’s decision and therefore

Curtis’ engagement on this project has concluded. Curtis has not been retained by China for any

other work concerning any future WTO proceedings on this matter. Porter Aff. at ¶ 24-25.

The Commission’s Safeguard Monitoring Proceeding

          42.      On August 1, 2019 the Commission published in the Federal Register its Notice

that the Commission had instituted an investigation for the purpose of preparing its monitoring

report to the President. See Crystalline Silicon Photovoltaic Cells, Whether or Not Partially or

Fully Assembled Into Other Products: Monitoring Developments in the Domestic Industry

Institution and Scheduling Notice for the Subject Investigation, 84 Fed. Reg. 37,674 (Aug. 1,

2019).

          43.      On August 12, 2019, Curtis filed an entry of appearance and application for

access to proprietary information under the APO on behalf of LGE.

          44.      On August 26, 2019, the Commission published its “APO Service List” in the

docket of the safeguard proceeding identifying those law firms (and individual attorneys) for

whom the Commission granted APO access.




1
    This affidavit is appended to the complaint as Attachment A.


                                                         -9-
        Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21    Page 10 of 16




       45.      Curtis fully represented the interests of Plaintiffs and LGEUS during the

Commission’s monitoring proceeding through the submission of briefs and participation in the

Commission’s hearing.

       46.      During the proceeding, on behalf of Plaintiffs LGE and LGEUS, Curtis presented

a Pre-Hearing. Such Pre-Hearing Brief set forth the position of LGE and LGEUS as to whether

there should be any changes to the safeguard measures for CSPV products. Specifically, such

brief noted that Plaintiffs LGE and LGEUS has the following positions:

       “the safeguard measures on cells should be significantly relaxed in order to allow
       growth of the U.S. domestic industry”

       “the Commission should not eliminate or reduce the existing safeguard measures
       on imported CSPV products”

See Exhibit 2 (providing certain excerpts of LGE’s public pre-hearing brief)

       47.      This position – oppose safeguard measures for cells, but support safeguard

measures for modules – reflected the fact that, by the time of the Commission’s safeguard

monitoring proceeding, LGEUS was in the process of completing a brand, new CSPV module

factory in Huntsville, Alabama. Id.

       48.      During its monitoring proceeding the Commission held a single hearing on

December 5, 2019. Crystalline Silicon Photovoltaic Cells, Whether or Not Partially or Fully

Assembled Into Other Products: Monitoring Developments in the Domestic Industry, Inv. No.

201-074, USITC Pub. 5021 at Appendix B (Feb. 2020 Monitoring) The Commission separated

the hearing into two primary parts: Panel 1 and Panel 2. Panel 1 consisted of parties who

wanted to maintain (or strengthen) the safeguard measures on CSPV products. And Panel 2

consisted of parties who wanted to terminate or weaken the safeguard measures on CSPV

products. Id.




                                              - 10 -
        Case 1:21-cv-00520-MAB Document 2              Filed 09/16/21     Page 11 of 16




       49.     The Commission assigned LGE and LGEUS to Panel 1. Id. Or stated differently,

as far back as December 2019, the Commission had considered LGE and LGEUS to be part of

the U.S. industry favoring continued imposition of the safeguard measures for CSPV products.

The Commission’s Extension Proceeding

       50.     Pursuant to applicable statutory provisions, the domestic industry is permitted to

seek extension of safeguard measures provided that such request is made “not later than the date

which is 6 months before” the safeguard measures are to terminate. See 19 U.S.C. §2254(c).

       51.     In July of 2021, the Commission Staff was informed that a coalition of U.S.

CSPV producers were intending to submit a petition seeking the extension of the CSPV

safeguard measures. Porter Aff. at ¶16. The Commission Staff was informed that the coalition

would be made of up several U.S. producers, including LGEUS. Porter Aff. at ¶16.

       52.     Subsequently, the Commission Staff was informed that, because the coalition

could not agree on all pertinent matters, there would be two coalitions seeking extension of the

CSPV safeguard measures, one consisting of Auxin Solar and Suniva and one consisting of

Hanwha Q Cells, LGEUS and Mission Solar. Porter Aff. at ¶17.

       53.     Pursuant to past practice and the “pre-clearance process” preference of

Commission Staff, on Friday July 30, 2021 a draft extension petition on behalf of Hanwha Q

Cells, LGEUS and Mission Solar was presented to the Commission Staff for their review. Porter

Aff. at ¶18.

       54.     On Monday August 2, 2021 Daniel L. Porter, as counsel for LGEUS, along with

counsel for Hanwha Q Cells and Mission Solar, participated in a conference call with

Commission to talk about the draft extension petition. The meeting lasted a full hour. There

were multiple Commission Staff participants, including attorneys from the General Counsel’s




                                              - 11 -
        Case 1:21-cv-00520-MAB Document 2                Filed 09/16/21      Page 12 of 16




Office. During the conference call, Mr. Porter made multiple comments, responding to questions

from the Commission Staff and explaining the Coalition’s position on different topics, including

what confidential data should be sought in the Commission’s questionnaires that would be

analyzed by the Commission Staff and all counsel. Porter Aff. at ¶19.

       55.      Not once during any time during the pre-clearance process did any of the

Commission Staff ever make known to Mr. Porter, as counsel for LGEUS that there were would

be an issue with Curtis obtaining APO access for the extension proceeding. Porter Aff. at ¶20.

       56.     On August 2, 2021 and August 4, 2021, the Commission received petitions from

various entities including LGEUS seeking the extension of the safeguard measures imposed by

the proceedings described above.

       57.     On August 12, 2021, the Commission published in the Federal Register its Notice

initiating an investigation regarding the possible extension of the safeguard measures currently in

place on imports of crystalline silicon photovoltaic cells (whether or not partially or fully

assembled into other products). Crystalline Silicon Photovoltaic Cells, Whether or Not Partially

or Fully Assembled Into Other Products: Extension of Action, 86 Fed. Reg. 44, 403 (Aug. 12,

2021); see also Exhibit 3 (detailing the Commission’s schedule for the extension proceeding).

       58.     Also on August 12, 2021, Curtis filed an entry of appearance and request for

access to proprietary information under the APO on behalf of LGE and LGEUS. See Exhibit 4.

       59.     On August 19, 2021 the Commission uploaded to EDIS two letters addressed to

Curtis about Curtis’ APO applications. The letters were virtually identical, the primary

difference being the addressees. See Exhibit 5.




                                                - 12 -
        Case 1:21-cv-00520-MAB Document 2                 Filed 09/16/21     Page 13 of 16




       60.       On August 26, 2021, Curtis filed a responsive letter contesting the basis the for

the Commission’s failure to act on its request to access proprietary information under the APO.

See Exhibit 6.

       61.       On September 5, 2021, the Commission uploaded public and APO service lists

that did not include Curtis. See Exhibit 7. As a result Daniel L. Porter emailed the Commission

staff inquiring after the status of the application. Porter Aff. at ¶29.

       62.       On September 7, 2021, a member of the Commission’s staff responded indicating

that no decision had yet been made concerning the APO application. Porter Aff. at ¶30.

       63.       On September 10 2021, Daniel L. Porter responded to the communication from

the staff noting concern with the failure to make a timely decision and noting Curtis’ absence

from the public service list. Porter Aff. at ¶31.

       64.       Also on September 10, 2021, the Commission issued a revised “Public Service

List” that properly identified Curtis as representing the interests of LGEUS in the extension

proceeding. At the same time, the Commission also issues a revised “APO Service List” that

omitted Curtis. See Exhibit 8.

       65.       On September 13, 2021, a member of the Commission staff agreed to a follow up

conversation with Daniel L. Porter in which Mr. Porter noted that the Commission’s stated

concerns regarding the WTO proceedings were moot and that the representation of LGE and

LGEUS was being irreparably harmed by the Commission’s ongoing failure to issue a decision.

Porter Aff. at ¶33.

       66.       Also on September 13, 2021 the Commission issued a letter granting access to

proprietary information disclosed under the APO to certain attorneys at Curtis but continued to




                                                 - 13 -
        Case 1:21-cv-00520-MAB Document 2               Filed 09/16/21     Page 14 of 16




hold in abeyance a decision regarding the status of those attorneys who participated in the WTO

dispute surrounding the safeguard action. See Exhibit 9.

       67.     On September 15, 2021, Curtis filed a letter responding to the Commission’s

partial grant of APO access designating Matthew P. McCullough as temporary lead counsel and

noting the absence of statutory or regulatory authority for the action taken. The letter also noted

Curtis’ intent to initiate this appeal if the Commission continued to unlawfully withhold APO

access to the remaining authorized applicants. See Exhibit 10.

       68.     On September 16, 2021, the Commission granted partial access to the “Non-TWO

Participants” at Curtis and published an updated APO service list. See Exhibit 11.

                                  STATEMENT OF CLAIMS

       69.     In the following respects the Commission’s determinations and ongoing conduct

are unlawful and require the extraordinary remedy requested in the request for a writ of

mandamus embodied in this complaints and related papers.

Count 1: The Commission’s Ongoing Failure to Render a Decision on Curtis’ Entire APO
         Application is Contrary to the Statute and Deprives LGE and LGEUS of Their
         Chosen Counsel in Contravention of Their Rights

       70.     Plaintiffs reassert and incorporate by reference paragraphs 1-69.

       71.     Under the statute, regulations, and practices governing the application for access

to proprietary information under the APO, consideration of those applications, and

determinations regarding those applications the Commission must make a determination within a

specific time frame. The Commission has failed to do so. The recent partial grant of

authorization does not remedy the situation or excuse the violation of the statute with regard to

the remaining applicants.




                                               - 14 -
        Case 1:21-cv-00520-MAB Document 2                Filed 09/16/21     Page 15 of 16




       72.     The Commission’s ongoing failure to render a decision with respect to the

remaining applicants is a violation of the procedural controls governing applications for access to

information under the APO and is impinging Plaintiffs’ right to be represented by their chosen

counsel.

Count 2: To the Extent the Commission Denies Any Part of Curtis’ APO Application It
         Will Do So Without Legal Authority

       73.     Plaintiffs reassert and incorporate by reference paragraphs 1-72.

       74.     The Commission lacks any legal basis for denying any portion of Plaintiffs’ APO

application and it would thus be unlawful and further injure the rights of Plaintiffs.




                                               - 15 -
       Case 1:21-cv-00520-MAB Document 2                  Filed 09/16/21    Page 16 of 16




                        PRAYER FOR JUDGMENT AND RELIEF

WHEREFORE, fore the foregoing reasons, Plaintiffs pray that the Court enter judgment as
follows:

   (A) Enter judgment in favor of Plaintiffs;

   (B) Issue a Writ of Mandamus to the Commission directing it to grant all authorized
       applicants access to proprietary information under the APO on behalf of Plaintiffs; and

   (C) Immediately amend the service list to reflect the admission of Curtis to the APO.


September 16, 2021                              Respectfully submitted,

                                                 CURTIS, MALLET-PREVOST, COLT & MOSLE
                                                 LLP

                                                 /s/ Daniel L. Porter
                                                 Daniel L. Porter
                                                 James P. Durling
                                                 James C. Beaty
                                                 1717 Pennsylvania Avenue, N.W. 13th Floor
                                                 Washington, D.C. 20006
                                                 (202) 452-1717

                                                 /s/ Jonathan Walsh
                                                 Jonathan J. Walsh
                                                 Nathaniel Ament-Stone
                                                 101 Park Avenue, 36th Floor
                                                 New York, New York 10178
                                                 (212) 696-6000

                                                 Attorneys for Plaintiffs




                                                 - 16 -
